Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 1 of 22 PageID: 6115



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


   DAVID AFZAL, et. al.,

          Plaintiffs,                                             Civil Action No. 15-8009

                  v.                                                        OPINION

   BMW OF NORTH AMERICA, LLC., et al.

          Defendants.


  ARLEO, UNITED STATES DISTRICT JUDGE

         THIS MATTER comes before the Court by way of Plaintiffs David Afzal’s (“Afzal”) and

  Angkhana Dechartivong’s (“Dechartivong,” and together with Afzal, “Plaintiffs”) Motion for

  Class Certification pursuant to Federal Rule of Civil Procedure 23. ECF No. 157. Defendant

  BMW of North America, LLC, (“BMW” or “Defendant”) opposes the motion. ECF No. 170. For

  the reasons that follow, Plaintiffs’ Motion is denied.

  I.     BACKGROUND

         A.      Factual Background

         This case concerns whether BMW defectively designed a car’s engine so that a component

  wears out too quickly and failed to disclose that defect to purchasers.

         Plaintiffs claim that BMW designed the S65 engine in its 2008-2013 M3 vehicles (the

  “Class Vehicles”) with insufficient space (also known as clearance) between the rod and the metal

  component between the rod and the casing, known as the “bearing.” Second Am. Compl. (“SAC”)

  ¶¶ 2-3, ECF No. 32. As the bearings wear out, small pieces of metal debris circulate though the

  engine via contaminated engine oil, damaging other components, and can cause catastrophic

                                                       1
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 2 of 22 PageID: 6116



  engine failure, including while the vehicle is in operation. Id. ¶ 2. Plaintiffs contend BMW knew

  of this defect and failed to disclose it to Class Vehicle purchasers. Id. ¶ 73. Two Plaintiffs, both

  California residents who allegedly suffered premature rod bearing wear, bring this action on behalf

  of themselves and seek to represent two classes. Id. ¶¶ 17-25, 26-32.

               1.        Plaintiff Afzal

         Afzal purchased a 2011 BMW M3 in a private sale in the summer of 2013. Afzal Dep.

  at 53:16-17, Rivlin Decl. Ex. 8, ECF No. 171.10. In May 2015, he “heard noises coming from the

  vehicle” that he “believe[d] were symptomatic of rod bearing wear.” Id. at 79:10-18. Afzal twice

  took his vehicle to a BMW dealer and was told that the noise “was related to the [heat] expansion

  in the manifold” and not rod bearing wear. Id. at 82:4-9; 83:1-4. After his second visit to the

  BMW dealer, Afzal took his car to an independent service center, which diagnosed his problem as

  premature rod bearing wear and replaced his rod bearings. Id. at 84:6-85:3.

         Afzal also made other modifications to his vehicle. He modified his transmission, the

  vehicle’s software, and added an aftermarket air intake and exhaust. Id. 91:12-101:18. Invoices

  from an aftermarket supplier also suggest that Mr. Afzal used a supercharger on his vehicle.

  Harrington Report at 37, Rivlin Decl. Ex. 1, ECF No. 171.1.

               2.        Plaintiff Dechartivong

         On December 24, 2014, Dechartivong purchased a 2011 M3 for her husband Andy

  Dechartivong (“Andy”) from an authorized BMW dealer. Dechartivong Dep. at 22:6-10, Rivlin

  Decl. Ex. 10, ECF No. 171.12. On at least three occasions, Andy took his M3 to a racetrack and

  had his laps timed, either as part of a High-Performance Driving Education class or for an open

  track day event. Id. at 32:21-34:7. In preparation for some of these events, Andy modified the

  wheels and tires on his M3. Id. at 55:5-15. It was at one of these events at Sonoma raceway in
                                                       2
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 3 of 22 PageID: 6117



  Sonoma, California, that Dechartivong’s M3 broke down. Id. at 42:11-18, 50:18-51:1. Andy

  initially took his Class Vehicle to an independent BMW shop, which dismantled the engine, told

  him it had seized “due to the rod bearings,” and recommended replacing the entire engine. Id.

  at 63:10-21. Andy then towed his M3 to a BMW dealer for inspection, before having it towed to

  his garage, where it has sat ever since. Id. at 63:25-64:6; 65:8-15. Andy died in December 2018,

  and the Court substituted his wife Angkhana as a named plaintiff on August 12, 2019. ECF

  No. 163.

         B.      Procedural History

         Plaintiffs filed this action on November 10, 2015. Compl., ECF No. 1. BMW moved to

  dismiss several of Plaintiffs’ original claims for failure to state a claim, and on October 17, 2016,

  the Court granted BMW’s motion in part, dismissing Plaintiffs’ breach of implied warranty,

  Song-Beverly Act, Consumer Legal Remedies Act, False Advertising Law, Unfair Competition

  Law and common law fraud claims, without prejudice.            Afzal v. BMW of N. Am., LLC,

  (“Afzal I”), No. 15-8009, 2016 WL 6126913, at *10 (D.N.J. Oct. 17, 2016).

         Plaintiffs filed the operative SAC on December 6, 2016, asserting eleven causes of action,

  all under California law. They claim that BMW’s defective design of the rod bearings and failure

  to disclose this defect to purchasers gives rise to claims under: (1) the Consumer Legal Remedies

  Act (“CLRA”), Cal. Civ. Code § 1750 et seq., SAC ¶¶ 110-22; (2) the Unfair Competition Law

  (“UCL”), Cal. Bus. & Prof. Code § 17200, for a fraudulent business practice, SAC ¶¶ 123-31;

  (3) violation of the UCL for an unlawful business practice, id. ¶¶ 132-37; (4) violation of the UCL

  for an unfair business practice, id. ¶¶ 138-45; (5) violation of the False Advertising Law (“FAL”),

  Cal. Bus. & Prof. Code §§ 17500 et seq., SAC ¶¶ 146-52; (6) breach of express warranty,

  SAC ¶¶ 153-61; (7) breach of the implied warranty of merchantability and fitness for purpose, on
                                                       3
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 4 of 22 PageID: 6118



  behalf of Dechartivong only, id. ¶¶ 162-67; (8) breach of a written warranty under the Magnuson-

  Moss Warranty Act (“MMWA”), 15 U.S.C. § 2301 et seq., SAC ¶¶ 168-79; (9) violation of the

  Song-Beverly Act, Cal. Civ. Code §§ 1791.1, 1792 et seq., on behalf of Dechartivong only, SAC

  ¶¶ 180-86; (10) breach of the implied covenant of good faith and fair dealing, id. ¶¶ 187-90; and

  (11) common law fraud, id. ¶¶ 191-95.

         BMW moved to dismiss the SAC on December 20, 2016. ECF Nos. 17, 19. The Court

  denied that motion on July 27, 2017. Afzal v. BMW of N. Am., LLC, (“Afzal II”), No. 15-8009,

  2017 WL 3207232, at *7 (D.N.J. July 27, 2017). BMW answered the SAC on October 20, 2017,

  and after taking discovery, Plaintiffs filed this Motion for Class Certification on June 29, 2019.

  II.    LEGAL STANDARD

         Every putative class action must satisfy the four requirements of Federal Rule of Civil

  Procedure 23(a): numerosity, commonality, typicality, and adequacy. City Select Auto Sales Inc.

  v. BMW Bank of N. Am. Inc., 867 F.3d 434, 438 (3d Cir. 2017) (citations omitted). In addition

  to the Rule 23(a) requirements, a class action must be one of the types recognized by Rule 23(b).

  Boyle v. Progressive Specialty Ins. Co., No. 09-5515, 2018 WL 2770166, at *4 (E.D. Pa. June 7,

  2018). Plaintiffs here seek certification under subsection (b)(3).

         The Rule 23 requirements are “not mere pleading standards;” rather, “[p]roper analysis

  under Rule 23 requires rigorous consideration of all the evidence and arguments offered by the

  parties.” In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 316, 321 (3d Cir. 2008). A

  district court must “consider carefully all relevant evidence and make a definitive determination

  that the requirements of Rule 23 have been met before certifying a class.” Id. at 320. Additionally,

  “the court must resolve all factual or legal disputes relevant to class certification, even if they

  overlap with the merits . . . [and] [f]actual determinations necessary to make Rule 23 findings must
                                                       4
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 5 of 22 PageID: 6119



  be made by a preponderance of the evidence.” Id. at 307, 320. “Weighing conflicting expert

  testimony at the certification stage is not only permissible; it may be integral to the rigorous

  analysis Rule 23 demands.” Id. at 323. See also In re Thalomid & Revlimid Antitrust Litig., No.

  14-6997, 2018 WL 6573118, at *78 (D.N.J. Oct. 30, 2018).

  III.    PROPOSED CLASSES

          Plaintiffs seek certification of two classes, a “Dealership Class” and a “Warranty Class.”

  Pl. Mem. at 9-10, ECF No. 157. The Dealership Class is defined as:

          All persons who after November 12, 2011, purchased a model year 2008 to 2013
          BMW M3 (the “Class Vehicle”) in California from an authorized BMW dealership,
          and who resided in California at the time of that purchase, and who as of the date
          of the Court’s Certification Order, either
                  1. Currently owns a Class Vehicle with 120,000 miles or less; or
                  2. Currently or formerly owned a Class Vehicle and, when the Class Vehicle
                  had 120,000 miles or less, incurred out-of-pocket costs to replace the
                  connecting rod bearings in the Class Vehicle.

  Id. Plaintiffs seek to certify this class under Rule 23(b)(3), or alternatively as a liability only class,

  for their California claims under: (1) the CLRA; (2) the UCL for “fraudulent business practices”,

  (3) “unlawful business practice”, and (4) “unfair business practice”; (5) the FAL; and (6) for breach

  of implied warranty under the Song-Beverly Act. Id. at 10.

          The “Warranty Class” is defined as

          All persons who after November 12, 2011, purchased a model year 2008 to 2013
          BMW M3 (the “Class Vehicle”) that was within the temporal or mileage limits of
          BMW’s New Vehicle Limited Warranty (48 months/50,000 miles), and who
          resided in California at the time of that purchase.

  Id. at 9-10. Plaintiffs seek certification of the Warranty Class as a liability only class for their

  claims for breach of: (1) express warranty; (2) express warranty under the MMWA; and (3) the

  implied covenant of good faith and fair dealing. Id. at 10. Each class excludes Defendants, their



                                                          5
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 6 of 22 PageID: 6120



  affiliates, employees, officers and directors, persons or entities that purchased Class Vehicles for

  resale or retail, the parties’ attorneys, and any judges assigned to this case. Id. at 10 n.7.

  IV.      ANALYSIS

           Plaintiffs bear the burden of demonstrating their compliance with Rule 23’s requirements

  by a preponderance of the evidence. Mielo v. Steak ‘n Shake Operations, Inc., 897 F.3d 467, 484

  (3d Cir. 2018). Defendants raise several arguments against certification, focusing primarily on

  whether the named plaintiffs are adequate representatives of the proposed classes, whether their

  claims are typical of those in the class, and whether common questions predominate over

  individual ones.

           The Court concludes that Plaintiffs have failed to carry their burden of demonstrating that

  the Dealership Class is sufficiently numerous, that neither Afzal nor Dechartivong have claims

  that are typical of the Warranty Class, and that both Plaintiffs are adequate representatives of their

  classes. Plaintiffs have further failed to demonstrate that the Dealership Class is ascertainable.

           A.       Rule 23(a) Requirements1

                    1.        Numerosity

           Rule 23(a)(1) requires that a class be “so numerous that joinder of all members is

  impracticable.” Fed. R. Civ. P. 23(a)(1). There is no minimum number of plaintiffs required to

  show that a class is sufficiently numerous, but generally, where a plaintiff can demonstrate that

  there are more than 40 potential plaintiffs, they have met their burden of demonstrating



  1
    Because Plaintiffs have failed to demonstrate that the Dealership Class is sufficiently numerous, or that the claims
  of the named representatives are typical of the Warranty Class, Plaintiffs fail to carry their burden under Rule 23(a).
  Additionally, as noted in Section IV.B.1, infra, the Dearlership Class is not ascertainable, and therefore fails to comply
  with the Rule 23(b)(3). Given these deficiencies, the Court need not reach consider whether there are questions of
  law and fact common to the class, whether class counsel is adequate, whether the class action is superior to other
  methods of adjudication, or whether common questions predominate over individual ones.
                                                                  6
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 7 of 22 PageID: 6121



  numerosity. Mielo, 897 F.3d at 486 (citing Stewart v. Abraham, 275 F.3d 220, 226-27 (3d Cir.

  2001)). Here, Plaintiffs have demonstrated that BMW sold thousands of Class Vehicles in

  California, and their expert Walter Bratic estimates that 5,829 are still in use. Bratic Report at 8,

  Greenberg Decl. Exs. Z, BB, ECF No. 154.6. BMW does not contest this, as they make no mention

  of numerosity in their brief. Plaintiffs have thus demonstrated that the Warranty Class is

  sufficiently numerous, as there is at least one class member associated with each purchaser of a

  Class Vehicle.

         But Plaintiffs have not demonstrated that the Dealership Class is sufficiently numerous.

  Unlike the Warranty Class, the Dealership Class definition includes several criteria beyond

  residence and their Class Vehicle’s characteristics at the time of purchase. To be a member, a

  person must either still own a Class Vehicle with fewer than 120,000 miles, or have paid out of

  pocket to replace their rod bearings before the vehicle reached that mileage. Pl. Mem. at 9-10.

  “[W]here a putative class is some subset of a larger pool, the trial court may not infer numerosity

  from the number in the larger pool alone,” but must find, on a preponderance of the evidence, that

  the specific subset is sufficiently numerous. Hayes v. Wal-Mart Stores, Inc., 725 F.3d 349, 358

  (3d Cir. 2013). Plaintiffs must “fulfill [their] burden of supplying circumstantial evidence specific

  to the products and problems involved the litigation” to show the subset of the larger pool is

  sufficiently numerous. Id. at 357; see also Mielo, 897 F.3d at 486.

         Here, Plaintiffs have not supplied any circumstantial evidence regarding the possible size

  of the Dealership class. Plaintiffs’ only evidence of numerosity is Bratic’s report, which estimates

  the number of Class Vehicles still in use. Bratic Report at 8-9. This misses the mark for the

  Dealership Class because that class is a subset of all Class Vehicles sold in California, and the two

  named plaintiffs here demonstrate why. Both Afzal and Dechartivong have Class Vehicles that
                                                       7
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 8 of 22 PageID: 6122



  are still “in use.”2 But only Dechartivong is a member of the Dealership Class, because his vehicle

  came from an authorized BMW dealer. Dechartivong Dep. at 22:6-10. Afzal, who purchased his

  vehicle in a private sale, cannot be a member of the Dealership Class. Afzal Dep. at 53:16-17. As

  such, there will is not a Dealership Class member associated with each Class Vehicle. Even more

  troubling for Plaintiffs here, not only is Afzal not a member of the Dealership Class, the evidence

  suggests that there is no possible Dealership Class member associated with his vehicle. According

  to service records, Afzal is the third owner of his Class Vehicle, and there is nothing in the record

  to suggest any prior owner replaced the connecting rod bearings. See Afzal Service History,

  Harrington Report at 34. Afzal therefore demonstrates that there will not necessarily be a

  Dealership Class member associated with each Class Vehicle distributed to California for sale.

           This deficiency is very similar to that in Hayes, where the plaintiffs sought to certify a class

  of purchasers of service plans sold for “as is” retail products, but excluded four subcategories of

  those purchasers. 725 F.3d at 353. The only records from defendant to support numerosity could

  identify those who purchased service plans for items for which the cashier performed a “price

  override,” which generated a list of 3,500 persons. Id. at 357. This list failed to account for those

  subcategories of purchasers that the class definition excluded, and thus “the only conclusion that

  can be drawn from the evidence presented to the trial court is that the number of class members

  would be equal-to-or-less-than 3,500 and equal-to-or-greater-than zero. Within that range, we can

  only speculate as to the number of class members.” Id. at 357-58. The same is true of Dealership

  Class here. Without some evidence as to the number of vehicles purchased from authorized dealers

  with fewer than 120,000 miles, or the number of persons who bought Class Vehicles from dealers


  2
    While Dechartivong’s car literally is not “in use” because it needs to be repaired, the fact remains that it could be
  returned to good working order if properly repaired.
                                                                 8
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 9 of 22 PageID: 6123



  and paid out-of-pocket to repair their connecting rod bearings within that mileage limit, all the

  Court can determine is that the number of Dealership Class members is somewhere between 5,829

  and one, Dechartivong. But within that range, all the Court can do is speculate. Plaintiffs have

  therefore failed to demonstrate that the Dealership Class is sufficiently numerous.

               2.        Typicality

         Plaintiffs also bear the burden of demonstrating that both “the claims or defenses of the

  representative parties are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3).

         The typicality requirement ensures that “the class representatives are sufficiently similar to

  the rest of the class—in terms of their legal claims, factual circumstances, and stake in the

  litigation—so that certifying those individuals to represent the class will be fair to the rest of the

  proposed class.” In re Schering Plough Corp. ERISA Litig., 589 F.3d 585, 597 (3d Cir. 2009). If

  a class representative’s claims are typical of the class, “then her pursuit of her own interest will

  necessarily benefit the class as well.” W. Rubenstein, 1 Newberg on Class Actions § 3:28 (5th ed.

  2012); see also Baby Neal for & by Kanter v. Casey, 43 F.3d 48, 55 (3d Cir. 1994) (“Typicality

  asks whether the named plaintiffs’ claims are typical, in common-sense terms, of the class, thus

  suggesting that the incentives of the plaintiffs are aligned with those of the class.”).

         To show typicality, a plaintiff must demonstrate that the putative class representatives’

  legal claims and theories, factual circumstances, and stake in the case are typical of the class as a

  whole. This requires the Court to compare the attributes of the class to those of the named

  plaintiffs. In re Schering Plough, 589 F.3d at 597. After such a comparison, the Court must be

  satisfied that: (1) the claims of the representatives are generally the same as those of the class,

  both in terms of the legal theory and factual circumstances underlying that theory; (2) the

  representatives are not subject to a defense that is inapplicable to many of the class members and
                                                        9
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 10 of 22 PageID: 6124



  likely to become a major focus of the litigation; and (3) the interests and incentives of the

  representatives are sufficiently aligned to those of the class. Id. at 599. For each inquiry, the

  representative plaintiffs’ claims do not have to align perfectly with those of the class. Factual

  differences between the representatives’ claims and the absent class members claims will not

  preclude finding typicality if the claims arise from the same event, practice, or course of conduct.

  Baby Neal, 43 F.3d at 58; see also Beck v. Maximus, Inc., 457 F.3d 291, 296 (3d Cir. 2006).

                         i.      Neither Plaintiff’s Claim is Typical of the Warranty Class

         BMW argues that neither putative class representative’s claims are typical of those of the

  Warranty Class. Afzal made significant modifications to his Class Vehicle, including software

  modifications, changes to his transmission timing, and adding a supercharger, each of which

  imposes additional stress on the engine. Def. Mem. at 30, ECF No. 170. Data recovered from

  Afzal’s M3 also shows he would occasionally drive his M3 to its revolutions-per-minute limit,

  exceeding it on one occasion. Id. BMW also argues that Dechartivong is an atypical representative

  as Andy testified he participated in several motorsports events with his Class Vehicle. Id. The

  Court agrees that both Plaintiffs claims are atypical of the Warranty Class.

         To carry their burden on typicality, Plaintiffs must demonstrate that the putative

  representatives’ factual circumstances are sufficiently similar to those of the absent class members,

  and that they would not be subject to any unique defenses. Plaintiffs’ breach of express warranty

  claim “derives from, and is measured by, the terms of” BMW’s Limited Warranty. Granillo v.

  FCA US LLC, No. 16-153, 2016 WL 9405772, at *11 (D.N.J. Aug. 29, 2016) (quoting Stearns v.

  Select Comfort Retail Corp., 763 F. Supp. 2d 1128, 1144 (N.D. Cal. 2010)). Thus, the success of




                                                       10
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 11 of 22 PageID: 6125



  the Warranty Class’s breach of express warranty (and derivative MMWA)3 claims depend on

  whether the class representatives can demonstrate that the terms of the warranty cover their losses.

  Similarly, Plaintiffs’ claims for breach of the implied covenant of good faith and fair dealing are

  “premised on the Limited Warranty.” Pl. Mem. at 35. Under California law, the success of the

  breach of the implied covenant claim depend on whether the plaintiff complied with the terms of

  the Limited Warranty, because the “elements of a claim of breach of the implied covenant are (1)

  the parties entered into a contract; (2) the plaintiff fulfilled its obligations under the contract; (3)

  any conditions precedent to the defendant’s performance occurred; (4) the defendant unfairly

  interfered with the plaintiff’s rights to receive the benefits of the contract; and (5) the plaintiff was

  harmed by the defendant’s conduct.” MH Pillars Ltd. v. Realini, 277 F. Supp. 3d 1077, 1088 (N.D.

  Cal. 2017). Thus, whether Plaintiffs will succeed on their breach of implied covenant claim

  requires them to demonstrate that they complied with the Limited Warranty’s terms.

          By its terms, BMW’s Limited Warranty does “not apply to. . . Modification of the vehicle

  or installation of any performance accessories or components attached to the vehicle which alters

  the original engineering and/or operating specifications or which result in damage to the other

  original components.” BMW Limited Warranty at 29, Rivlin Decl. Ex. 13, ECF No. 171.16.

  Similarly, the “warranty shall be null and void . . . if the vehicle has been used in any competitive

  event.” Id.

          Afzal testified that he modified his M3’s software and transmission timing, and the record

  also suggests that he installed a supercharger on his vehicle. Afzal Dep. at 91:12-101:18;



  3
   Plaintiffs’ claims under the MMWA are governed by the terms of the relevant state law on breach of express
  warranty, and therefore are subject to the terms of BMW’s written warranties. Granillo, 2016 WL 9405772, at *15;
  Afzal I, 2016 WL 6126913, at *7.
                                                            11
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 12 of 22 PageID: 6126



  Harrington Report at 37. Andy testified that he took his Class Vehicle to at least three separate

  motorsports events, modified his vehicle in preparation for them, and that his Class Vehicle broke

  down while he was driving it on a racetrack. Dechartivong Dep. at 33:9-34:7, 55:5-15. Each

  named Plaintiff has therefore admitted to conduct that, at a minimum, raises the question of

  whether they complied with BMW’s Limited Warranty.

         It takes no special foresight to see that BMW will argue at trial that both named Plaintiffs’

  modifications and Dechartivong’s motorsports preclude warranty coverage. These are precisely

  the types of factual circumstances and unique defenses that render both Plaintiffs’ claims atypical,

  preventing them from effectively pursuing the interests of the remainder of the Warranty Class.

          In reply, Plaintiffs argue Afzal’s modifications are not atypical, as there may be other class

  members who modified their vehicles. Pl. Reply Mem. at 13, ECF No. 177. But Plaintiffs bear

  the burden of demonstrating that Afzal’s claims are typical by a preponderance of the evidence,

  and thus must show that his modifications are somehow typical of the class. Their speculation that

  some other class members may have made (unknown) modifications to their vehicles does not

  carry this burden. Afzal faces the same problem with evidence of his driving habits: his practice

  of routinely taking his car to its revolutions-per-minute limit, even exceeding it at least once, also

  potentially voids the warranty as damage from “improper operation of the vehicle.” BMW Limited

  Warranty at 28. Without showing that Afzal’s driving habits are common to the class, Plaintiffs

  ensure that his claim is subject to a second unique defense and is thus atypical.

         As to Dechartivong, Plaintiffs argue that other class members may have also used their

  vehicles in motorsports events, thus not necessarily rendering her an atypical representative, and

  that BMW’s Limited Warranty does not define a “competitive event,” which could mean Andy’s

  racetrack driving did not void his warranty. Pl. Reply Mem. at 14-15. But these arguments serve
                                                       12
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 13 of 22 PageID: 6127



  to illustrate how these individual defenses are likely to become a major focus of the litigation.

  There is no suggestion in the record that Andy Dechartivong’s use of his Class Vehicle in High

  Performance Driving Education classes or at open track days is typical of the class, thus this

  defense is unique to Dechartivong. Plaintiffs have not made any showing that resolving these

  questions would be of any benefit to the larger class. Whether either named Plaintiff is entitled to

  warranty coverage by the terms of the Limited Warranty is a defense that is likely to become a

  major focus of the Warranty Class.

           Finally, Plaintiffs do not address how either Afzal or Dechartivong could effectively

  represent one another: Afzal had a third party that he met on the internet modify the software on

  his Class Vehicle, while Dechartivong repeatedly took his vehicle to racetracks (after swapping

  his wheels and tires), where it eventually broke down. If even the claims of the two named

  Plaintiffs are not sufficiently similar to permit them to represent one another, they cannot

  demonstrate that their claims are typical of absent Warranty Class members.4

                             ii.      Dechartivong’s Claims are Typical of the Dealership Class

           Unlike the claims of the Warranty Class, Dechartivong’s claims are typical of the

  Dealership Class.5 The Dealership Class presses a different set of claims, premised on the theory

  that BMW had a duty to disclose the defect to consumers, but failed to do so, or violated an implied


  4
    Plaintiffs’ argument that the court should certify only certain issues for the Warranty Class under Rule 23(c)(4) is
  without merit, as in order to certify only certain issues, the Court must still be convinced that the representative
  Plaintiffs’ claims are typical. “Certification of particular issues under Rule 23(c)(4) is only proper if the other
  requirements of Rule 23(a) and (b) are first met.” Rowe v. E.I. Dupont De Nemours & Co., 262 F.R.D. 451, 467
  (D.N.J. 2009). As Plaintiff has made no showing of typicality here, the Court declines to exercise its discretion under
  Rule 23(c)(3) to certify an issue subclass.
  5
    As noted above, because Afzal purchased his vehicle in a private sale, he is not a member of the Dealership Class,
  and therefore cannot serve as its class representative. Afzal Dep. at 53:16-17. It is axiomatic that “a class
  representative must be part of the class” he or she seeks to represent. E. Texas Motor Freight Sys. Inc. v. Rodriguez,
  431 U.S. 395, 403 (1977); Ridley v. MRS BPO, LLC, No. 18-12696, 2019 WL 6888532, at *3 (D.N.J. Dec. 18, 2019)
  (same).
                                                                13
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 14 of 22 PageID: 6128



  warranty of merchantability by selling a vehicle with an inherent defect. Pl. Mem. at 10.

  Specifically, Dechartivong’s theory of liability for the Dealership Class is that BMW’s failure to

  disclose that the connecting rod bearings wear faster than expected violates the CLRA, three

  portions of the UCL, the FAL, and the Song-Beverly Act. Id. Where a plaintiff seeks damages

  under the CLRA, the “fraudulent” business practice prong of the UCL and the FAL stemming

  from the defendant’s failure to disclose a defect, he must demonstrate that the defendant had a duty

  to disclose it. Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1142 (9th Cir. 2012). Plaintiffs

  may do so by demonstrating that the alleged connecting rod bearings defects posed a safety

  concern.6 Id. As these claims all turn on BMW’s alleged failure to comply with its duty to disclose

  a safety issue in the Class Vehicles, these claims are by definition typical of the remainder of the

  class, as they focus exclusively on BMW’s conduct and not on Dechartivong. Her claims under

  the “unlawful” and “unfair” prongs of the UCL are premised on BMW’s sale of defective vehicles

  in violation of California law. SAC ¶¶ 136, 142. Thus, in each case, her claim rises or falls on her

  ability to demonstrate the presence of a defect in the Class Vehicles. Finally, the Song-Beverly

  Act claim also requires Dechartivong to demonstrate that the vehicle is merchantable, which under

  California law means that it is substantially free of defects. Salas v. Toyota Motor Sales, U.S.A.,

  Inc., No. 15-8629, 2019 WL 1940619, at *10 (C.D. Cal. Mar. 27, 2019). Dechartivong’s

  experience, beyond purchasing a Class Vehicle with an alleged defect, is irrelevant to these claims,

  and her claims are therefore typical of the Dealership Class.



  6
    “California law may also permit claims based on failure to disclose defects central to the functioning of a product
  even when not related to safety, but the law is unsettled as to such claims.” Garcia v. Harley-Davidson Motor Co.,
  Inc., No. 19-02054, 2019 WL 6050768, at *5 (N.D. Cal. Nov. 15, 2019) (collecting cases). The Court does not need
  to resolve this question for the purposes of the present motion.


                                                               14
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 15 of 22 PageID: 6129



               3.        Adequacy

         Defendant also contends that Dechartivong is an inadequate representative of the

  Dealership Class. BMW claims that although the Dealership Class seeks relief including a

  declaration that the Class Vehicles are defective, this would not serve Dechartivong, because “what

  he needs to make him whole again is a new engine.” Def. Mem. at 27. BMW further contends

  that because the Dealership Class includes owners of Class Vehicles that have not manifested the

  defect, that there is no evidence that these members would want a declaration that their car presents

  a safety hazard. Id. at 28. The Court finds that these conflicts are speculative.

         To adequately represent a class, the representative’s interests must be aligned with those

  of the class. The “linchpin of the adequacy requirement is the alignment of interests and incentives

  between the representative plaintiffs and the rest of the class.”          Dewey v. Volkswagen

  Aktiengesellschaft, 681 F.3d 170, 183 (3d Cir. 2012). In order to demonstrate that a class

  representative is inadequate, a conflict of interest must be “‘apparent, imminent, and on an issue

  at the very heart of the suit.’” In re Ins. Brokerage Antitrust Litig., No. 04-5184, 2007 WL

  2589950, at *11 (D.N.J. Sept. 4, 2007) (quoting In re Flat Glass Antitrust Litig., 191 F.R.D. 472,

  482 (W.D. Pa. 1999)), aff’d, 579 F.3d 241 (3d Cir. 2009). Put differently, a conflict must be

  fundamental to preclude a finding of adequacy, and a “conflict that is unduly speculative, however,

  is generally not fundamental.” Dewey, 681 F.3d at 184.

         Here, Defendant has identified a purely speculative conflict. There is no evidence in the

  record to support BMW’s contention that other Dealership Class members might not be interested

  in a declaration that their vehicles are unsafe. Additionally, because a finding of liability on any

  of the Dealership Class’s claims would require finding that the Class Vehicles have an defect that

  presents a safety issue, it is unclear how a declaration that the Class Vehicles are unsafe would be
                                                       15
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 16 of 22 PageID: 6130



  meaningfully different from a finding of liability on any of the Dealership Class’s claims.

  Therefore, there is no conflict of interest that precludes a finding that Dechartivong is an

  inadequate representative.7

             B.        Rule 23(b)(3) Requirements

             In addition to the requirements under Rule 23(a), Plaintiffs must also affirmatively

  demonstrate that they meet the requirements of one of the categories of class action enumerated in

  Rule 23(b). Plaintiffs seek certification under Rule 23(b)(3), which requires the Court to find that

  “the questions of law or fact common to class members predominate over any questions affecting

  only individual members, and that a class action is superior to other available methods for fairly

  and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Under this rule, Plaintiffs

  must also demonstrate that class members are sufficiently ascertainable.

             Here, although Plaintiffs have demonstrated that the Warranty Class is ascertainable, the

  same cannot be said for the Dealership Class. Given these deficiencies, the Court does not reach

  the questions of superiority and predominance.

                    1.          Ascertainability

             The ascertainability requirement in Rule 23(b)(3) “functions as a necessary prerequisite (or

  implicit requirement) because it allows a trial court effectively to evaluate the explicit requirements

  of Rule 23.” Byrd v. Aaron’s Inc., 784 F.3d 154, 162 (3d Cir. 2015), as amended (Apr. 28, 2015).

  To satisfy ascertainability, the Plaintiffs must demonstrate that: “(1) the class is ‘defined with

  reference to objective criteria’; and (2) there is ‘a reliable and administratively feasible mechanism




  7
      The Court declines to address the adequacy of class counsel, because it is declining to certify the class.
                                                                   16
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 17 of 22 PageID: 6131



  for determining whether putative class members fall within the class definition.’” Id. (quoting

  Hayes v. Wal-Mart Stores, Inc., 725 F.3d 349, 355 (3d Cir. 2013)).

         The first criterion merely requires that the class definition not depend on subjective criteria,

  like a class member’s state of mind. See City Select Auto Sales Inc. v. BMW Bank of N. Am.

  Inc., 867 F.3d 434, 439 n.3 (3d Cir. 2017). The second criterion requires the plaintiff to

  demonstrate by a preponderance of the evidence that all class members can be identified at the

  certification stage, without resorting to mini-trials or other extensive factfinding measures to

  determine whether an individual is actually a member of a class. Id. at 439. As with all of the

  Rule 23 requirements, a court must rigorously analyze the proposed class to determine how the

  class is to be ascertained. Carrera v. Bayer Corp., 727 F.3d 300, 307 (3d Cir. 2013). The

  requirement serves three goals: first, clear identification of class members protects the interests of

  those who would wish to opt out of the class; second, it protects the rights of defendants by clearly

  stating who would be bound by any final judgment, and third, it ensures that identification of class

  members can be handled efficiently. In re Thalomid & Revlimid Antitrust Litig., No. 14-6997,

  2018 WL 6573118, at *19 (D.N.J. Oct. 30, 2018).

         At the certification stage, Plaintiffs do not need to identify each class member, but rather

  must show that each class member can be efficiently identified. Carrera, 727 F.3d at 308 n.2.

  Whether and how plaintiffs can meet this requirement depends on the putative class definition and

  the proposed means of identification. The most straightforward means of identification is where

  an existing set of records—either the defendant’s or those of another reliable source—produces a

  list of class members. Id. While this is sufficient to demonstrate ascertainability, it is not

  necessary. Although “there is no records requirement,” plaintiffs must still demonstrate that each

  class member can be identified in a reliable and efficient manner. Byrd, 784 F.3d at 164.
                                                       17
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 18 of 22 PageID: 6132



                             i.       Third Circuit Ascertainability Precedent

           A trio of recent Third Circuit cases clarify how plaintiffs can demonstrate ascertainability.

  Plaintiffs can use a combination of records, such as those from the defendant as well as public

  records. In Byrd, the Third Circuit reversed a denial of class certification on ascertainabilty

  grounds, holding that a class consisting of both those identified in defendants’ records as lessees

  of certain computers and their “household members” was ascertainable. Id. at 170-71. The Court

  of Appeals approved of the use of both the defendants’ records and public records to determine

  whether an individual was a class member. Id. Importantly, Byrd noted “[t]here will always be

  some level of inquiry required to verify that a person is a member of a class,” and therefore where

  the proposed method of ascertaining a class does not require a “mini-trial” or individualized fact

  finding, the class will be sufficiently ascertainable. Id. at 170.

           On the other hand, a plaintiff cannot carry his burden of demonstrating ascertanability by

  using potential class members’ affidavits alone. In Carrera, the Third Circuit vacated an order

  certifying a class consisting of consumers who had purchased a diet supplement. 727 F.3d at 311-

  12. As that case involved a relatively inexpensive product sold directly to consumers over the

  counter, it was unlikely that any consumer or retailer had records of all purchasers,8 so plaintiff

  proposed using affidavits from customers to self-certify whether they were class members. Id. at

  309. Despite the plaintiff’s assurances that they would use various statistical and other methods

  to exclude fraudulent affidavits, the Court of Appeals held that these methods were insufficiently

  reliable. Id. at 311.




  8
   Plaintiffs in Carrera proposed using the records of at least one retailer’s loyalty cards, in combination with customer
  affidavits, but the Court of Appeals found plaintiffs failed to show that this would be possible. 727 F.3d at 308-09.
                                                                 18
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 19 of 22 PageID: 6133



         Most recently, the Third Circuit approved of using putative class member affidavits, in

  combination with other reliable records, to satisfy ascertainability. In City Select Auto Sales,

  plaintiffs sought damages under the Telephone Consumer Protection Act for receiving an

  unsolicited fax. 867 F.3d at 442. The Court of Appeals held that plaintiffs could satisfy

  ascertainability through the use of both a database that identified a set larger than the potential

  class, and the affidavits of class members. Id. The Court rejected the position that affidavits from

  potential class members could never satisfy the ascertainability requirement, and clarified that

  “[a]ffidavits, in combination with records or other reliable and administratively feasible means,

  can meet the ascertainability standard.” Id. at 441.

                         ii.    The Ascertainability of the Warranty and Dealership Classes

         Defendants here raise several challenges to ascertainability.       They contend that the

  Dealership Class is not ascertainable because Plaintiffs have not proposed any method by which

  they could determine a class member’s residence, a Class Vehicle’s mileage, why the rod bearings

  failed in a Class Vehicle that had the bearings replaced, or whether a class member incurred an

  out-of-pocket loss in connection with a rod bearing repair. Def. Mem. at 21. Defendants further

  contend that the Warranty Class’s residency and mileage limits present ascertainability problems

  for that class too. Id. at 23. The Court agrees that the Dealership Class is not ascertainable, but

  for different reasons than Defendant suggests, but finds that the Warranty Class is ascertainable.

         As an initial matter, Defendants concede that they can provide a list of Class Vehicles

  (identifiable by a unique VIN number) distributed to California for sale. Id. at 21. From this list,

  the Dealership and Warranty Classes impose further restrictions, but the mileage and residency

  restrictions can be ascertained either by California Department of Motor Vehicles records or on

  the basis of affidavits submitted by individual class members concerning their vehicles’ mileage.
                                                         19
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 20 of 22 PageID: 6134



  While Defendant argues that these records may not determine with certainty whether every Class

  Vehicle owner is a class member, the ascertainability requirement is not this demanding. At the

  certification stage, Plaintiffs are not required to “demonstrate that a single record, or set of records,

  conclusively establishes class membership,” only that there is a reliable and administratively

  feasible means of determining if a putative class member meets the criteria. City Select Auto

  Sales, 867 F.3d at 441. Defendant’s speculation that because some Class Vehicle owners may

  have registered their cars to a California address while residing in another state is insufficient to

  defeat ascertainability, as simply asking putative class members whether they resided in California

  at the time they bought their cars would exclude these individuals. Def. Mem. at 22.

          As to mileage, those class members with a vehicle below the 120,000 mile threshold can

  submit an affidavit for that purpose, or have their mileage verified at a BMW dealer. In any event,

  it would be quite simple to determine the mileage of any individual Class Vehicle as of a given

  date. As the analyses of Afzal’s and Dechartivong’s vehicles make clear, in contested cases

  putative class member service records and information stored in a vehicle’s onboard computer

  could demonstrate a vehicle’s mileage on a certain date. See Harrington Report at 34, 49.

          Therefore, because the Warranty Class’s only requirements are residency and purchase of

  a Class Vehicle either as of a certain date or which had a certain mileage, Plaintiffs have shown

  that this class is ascertainable.

          However, the same is not true of those former Class Vehicle owners who would claim

  membership in the Dealership Class based on incurring out-of-pocket costs in repairing their rod

  bearings. Plaintiffs have not proposed any method of ascertaining whether a putative class member

  incurred out-of-pocket costs in repairing their rod bearings. While current owners of Class

  Vehicles may have service records that could substantiate their claims, the Dealership Class also
                                                         20
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 21 of 22 PageID: 6135



  includes former Class Vehicle owners who incurred such expenses. Pl. Mem. at 9. Nothing in the

  record suggests former Class Vehicle owners retain service records of vehicles they no longer own.

           Even more problematically, the service records Plaintiffs submitted from a third-party data

  provider (here, Carfax) for Afzal do not reflect his connecting rod bearing replacement. Compare

  Greenberg Reply Decl. Ex. TT, ECF No. 178 (Afzal Carfax report reflecting data “available as of

  12/2/15” that does not mention bearing repair) with id. Ex. UU at 1 (service records for Afzal’s

  “Connecting Rod Bearings” repair dated May 1, 2015). This suggests that third party data—at a

  minimum from this provider—could not reliably ascertain whether former Class Vehicle owners

  incurred out-of-pocket costs related to their connecting rod bearings. As Plaintiffs have not

  demonstrated that a reliable and administratively feasible means exists by which they could

  ascertain whether former Class Vehicle owners incurred out-of-pocket expenses related to their

  connecting rod bearings—beyond bare affidavits—they have not satisfied the ascertainability

  requirement for the Dealership Class.9

  V.       CONCLUSION

           As Plaintiffs have failed to demonstrate that the Dealership Class is sufficiently numerous,

  or that the named plaintiffs’ claims are typical of the Warranty Class, they have failed to

  demonstrate that the proposed classes and their representatives meet the requirements of Rule

  23(a). Similarly, Plaintiffs have failed to demonstrate that the Dealership Class is ascertainable.



  9
   Because Plaintiffs have failed to demonstrate that the Dealership Class is ascertainable, the Court declines to address
  whether this class action is superior to other means of resolving the litigation, or whether common questions of law
  and fact predominate. Additionally, as noted above, the Court declines to address commonality, as it would be futile
  here. The predominance requirement in Rule 23(b)(3) is “far more demanding than the commonality requirement”
  and subsumes it, such that commonality under Rule 23(a) is satisfied when predominance is met, but not vice versa.
  Ferreras v. Am. Airlines, Inc., 946 F.3d 178, 185 (3d Cir. 2019) (quoting In re Hydrogen Peroxide, 552 F.3d at 311).
  Here, regardless of whether Plaintiffs can satisfy commonality or predominance, their failure to meet the other
  requirements of Rule 23 precludes class certification.
                                                                 21
Case 2:15-cv-08009-MCA-LDW Document 195 Filed 05/29/20 Page 22 of 22 PageID: 6136



  The Motion for Class Certification is therefore DENIED WITHOUT PREJUDICE. To the

  extent Plaintiffs believe they can cure the deficiencies identified in this Opinion, they may do so

  on a renewed motion for class certification. An appropriate order accompanies this Opinion.

                                                    /s Madeline Cox Arleo___________
                                                    MADELINE COX ARLEO
                                                    UNITED STATES DISTRICT JUDGE




                                                      22
